Citation Nr: 1045261	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  10-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for prostate cancer.  

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to an increased rating for osteoarthritis and 
right lumbar area myofasciitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decision(s) of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran requested a hearing before a member of the Board in 
his VA Form 9, received in January 2010.  In a September 2010 
letter, he was informed that he would be scheduled for a Board 
hearing.  He has not been afforded such a hearing.

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran should be scheduled for a hearing 
before a member of the Board.  Thereafter, the 
case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

